Citation Nr: 0206561	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for facial scars.

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a decision dated in June 2000, the Board denied the 
veteran's claims for service connection.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court granted a joint motion for remand and to stay further 
proceedings, and vacated the Board's decision.  The Court 
then remanded the case for compliance with the instructions 
contained in the joint motion for remand.  A copy of the 
court order and a copy of the joint motion for remand have 
been filed in the veteran's claims folder.  This decision is 
rendered by the Board in response to the joint motion for 
remand.

Evidence of record reveals the veteran had appealed the 
evaluation of his service-connected scars of the right arm, 
but withdrew the issue in a January 2000 communication.

The Board is undertaking additional development on the issues 
of entitlement service connection for a low back disability 
and headaches, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A confirmed diagnosis of PTSD has not been shown by the 
evidence of record.  

3.  A diagnosis of facial scars has not been shown by the 
evidence of record.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).

2.  Facial scars were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)), was 
signed into law.  This liberalizing law is applicable to this 
appeal. See 38 U.S.C.A. § 5107 note (West Supp. 2001).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran's service medical records 
have been obtained as well as his VA medical treatment 
records from the time of his discharge from service to the 
present.  The veteran has not indicated that there are any 
additional medical records that could be obtained.  
Additionally, the veteran was provided VA dermatological and 
psychiatric examinations in February 1999 and October 1999, 
respectively.  

The record discloses that the July 1998 and December 1998 
rating decisions provided the veteran with the reasons and 
bases for the denial of his claims.  The November 1998 and 
April 1999 statements of the case and the April 1999 and 
December 1999 supplemental statements of the case provided 
the veteran with the pertinent laws and regulations.  

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

The veteran's service medical records reveal that he sought 
treatment for multiple lacerations in September 1980 after a 
motor vehicle accident.  The treatment note states that he 
had multiple superficial lacerations on his right upper 
extremity.  He was alert, oriented, not in acute distress and 
denied striking his head or chest.  The assessment was 
multiple superficial lacerations over the right upper 
extremity.  Later that month, examination found contusions of 
the right parietal aspect of the scalp.  The skin was intact.  
The assessment was multiple contusions and abrasions.  There 
were no complaints or findings of facial scars.  A January 
1982 dermatology consultation report is negative for 
complaints, symptoms or findings regarding facial scars.  

The history segment of the September 1982 separation 
examination report was negative for complaints of a 
psychiatric disorder or facial scars.  The examination was 
negative for any findings regarding the conditions at issue 
and reflected that the veteran was qualified for ETS 
(separation).

Service medical records from the veteran's National Guard 
service are of record.  A June 1987 examination report 
includes a statement signed by the veteran that there had 
been no change in his medial or mental condition since his 
September 1982 report of medical history.  The report is 
negative for findings of any of the conditions at issue.  In 
particular, it notes the veteran's service-connected right 
arm scars and a nonservice-connected scar, but is negative 
for mention of any facial scars.  

Post-service medical evidence consists of VA treatment 
records dated from 1996 to 1998 and VA examinations conducted 
in February and October 1999.  A November 1996 psychology 
consultation report states that the veteran was administered 
psychological testing.  The Beck scales were entirely within 
normal limits except regarding suicide.  The veteran related 
that he had suicidal ideation after the motor vehicle 
accident and another time when herpes was diagnosed.  During 
his interview he was euthymic, and showed no blatantly 
psychotic material.  He denied psychiatric treatment except 
during two substance abuse programs.  An April 1997 treatment 
note states that the veteran had PTSD problems for which he 
was being followed. 

A May 1997 VA mental health clinic treatment note states that 
the veteran related a history of incurring a head injury and 
having glass particles imbedded in his face during the 1980 
motor vehicle accident.  

The veteran described his stressor in a September 1997 
statement.  He related that he had let a private drive the 
truck that he and a sergeant were in.  The truck hit a tree 
and the sergeant was killed.  The veteran stated that when 
the sergeant's head was lifted out of the truck his brain 
fell out.  

An April 1998 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that the 
sergeant whom the veteran named was killed in a motor vehicle 
accident in September 1980.

An October VA treatment note includes an impression of 
probable PTSD.

A February 1999 VA dermatology examination report is negative 
for complaints or findings of facial scars.

During an October 1999 VA PTSD examination the veteran showed 
no signs of overt emotional distress, including when he 
described the 1980 motor vehicle accident.  He was fully 
oriented with no evidence of hallucinations, delusions or 
disorganized thought processes.  No overt signs of anxiety 
were noted.  He denied panic attacks or marked anxiety 
episodes.  He reported nightmares several times a week.  He 
thought about the accident all the time and felt guilty about 
the sergeant's death.  He denied suicidal ideations.  He 
avoided riding with anyone who had been on drugs or alcohol 
or was speeding.  He denied anger outbursts and tried to 
avoid conflict.  He did not report hypervigilance, 
exaggerated startle or physiologic reactivity.

The veteran's Beck Anxiety Index was moderate to severe, as 
was his Beck Depression Inventory.  Moderate levels of 
anxiety and depression were endorsed on the Millon Clinical 
Multiaxial Inventory, which suggested that characterological 
factors might be important in his behavior.

The examiner found that the veteran did not meet the full 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria for PTSD.  The examiner found that the veteran's 
chronic substance abuse history and basic personality traits 
explained his behavior patterns and adjustment difficulties.  
The examiner believed that the veteran had had a terribly 
distressing event in service, but even so, a diagnosis of 
PTSD was not warranted.  The Axis I diagnosis was poly 
substance abuse by history.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted service connection for any psychosis 
that is shown to have manifested itself to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309(a).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, as the veteran's service 
connection claim was filed in October 1997, it must be 
evaluated under the new requirements only.

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304.  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV. 38 C.F.R. § 4.125.

In the instant case, although the veteran's stressor has been 
confirmed by USASCRUR, the record does not demonstrate that 
he currently suffers from PTSD, the disability for which 
service connection is claimed, and the record does not 
include a diagnosis of PTSD in conformity with DSM-IV.  The 
VA treatment records contain only three references to PTSD; 
an April 1997 treatment note that states that he was being 
followed for PTSD problems, an October 1998 impression of 
probable PTSD and the October 1999 PTSD examination report.  
The October 1998 treatment note does not include the basis 
for the impression.  

Even though the October 1999 VA examiner conceded that the 
motor vehicle accident was terribly distressing, he failed to 
diagnosis PTSD following comprehensive and exhaustive 
evaluation of the veteran and a review of his medical 
history.  The examiner noted that the veteran did not report 
hypervigilance, exaggerated startle response or physiologic 
reactivity.  He denied suicidal ideations, hallucinations and 
delusions. He did not display overt signs of emotional 
distress or anxiety.  The examiner cited the veteran's 
personality traits and chronic substance abuse history as the 
cause of his difficulties and stated the diagnosis of PTSD 
was not warranted.  In light of the foregoing, the Board must 
find that the instant claim for service connection for PTSD 
does not meet the requirements set forth in 38 C.F.R. § 
3.304(f).  In this regard, the Board finds the October 1999 
report more persuasive than the earlier (October 1998) 
assessment because it is thorough and explains the reasons 
for the conclusions reached.  In addition, the examiner had 
the entire claims available for review.  

With regard to the claim for service connection for facial 
scarring, the service medical records show no facial scarring 
as a result of the 1980 vehicular accident.  The post-service 
medical records are without reference to facial scarring.  At 
the time of dermatologic examination by VA in February 1999, 
there was no mention of facial scars.  

In the absence of a diagnosis of facial scars and PTSD, 
service connection for these disorders is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. at 144 (a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability).  Although the 
veteran, as a lay person, is competent under the law to 
testify about the symptoms that he has experienced or 
observed during or following service, he is not competent to 
diagnose a disability or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claims, the claims for service connection for 
PTSD and facial scars must be denied.  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran has PTSD and facial scars related to 
service or any incident thereof.  Thus, the veteran's claims 
must be denied. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for facial scars is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

